           Case 1:18-cr-10176-LTS Document 65 Filed 11/26/18 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )      CRIMINAL NO. 18-10176-LTS
                                              )
JASON COBB                                    )


           DEFENDANT’S MOTION TO DISMISS SUPERSEDING INDICTMENT
                        OR FOR ALTERNATIVE RELIEF

        Jason Cobb, by and through his counsel, moves that this Court dismiss the superseding

indictment, DE 40, brought in this case on November 7, 2018.

        As grounds for this motion, undersigned counsel states that the indictment is duplicitous,

in that it charges two separate crimes: possession of a firearm containing one bullet and

possession of a clip containing five bullets. The firearm was recovered shortly after Mr. Cobb’s

arrest on January 25, 2018. The clip, however, was not found until about four months later, and

was only discovered because the homeowner, while gardening in the backyard of 20 Rockdale

Street, struck it with a hoe.

        The government’s theory apparently is that Mr. Cobb discarded both the clip and the

firearm at the same time, during a foot chase on January 25. But apart from the similarity

between the bullet found in the firearm and the ammunition found in the clip, no evidence links

the two. It is difficult to imagine how the firearm and the clip could have landed on opposite

sides of the large rocky outcropping that, along with a fence, separates the backyard of 20

Rockdale Street from the wooded area where the gun was found. See photographs attached as

Exhibit 1, 2.

        Indeed, if the superseding indictment were dismissed, defendant would move to exclude

evidence of the discovery of the clip. Under the government’s theory, Mr. Cobb could be
          Case 1:18-cr-10176-LTS Document 65 Filed 11/26/18 Page 2 of 3



charged with any contraband discovered in the vicinity of the backyard of 18 or 20 Rockdale

Street weeks, months, or years after the fact. For example, if a casing or discharged bullet

consistent with the caliber of the bullet in the chamber of the gun found in January were found

within a100-yard radius in June, would the government be able to include that ammunition in the

same count as the firearm recovered in January? Such evidence, in the absence of any evidence

– whether direct or circumstantial – that Mr. Cobb fired the gun that evening would be more

prejudicial than probative. Inclusion of that evidence in an indictment should not erode the

barriers constructed by the Federal Rules of Evidence.

       Moreover, the timing of the superseding indictment is suspect. The original indictment

was returned on June 7, after the clip was retrieved by police and turned over to ATF agents.

There is no apparent reason – other than the apparent weakness of the government’s case – for

the additional ammunition to be added by way of a superseding indictment returned only slightly

more than a month before the trial date.

       In the alternative, the jury should be instructed that any guilty verdict must be unanimous

as to whether the item possessed was the firearm or the clip. See United States v. Widi, 684 F.3d

216, 222-23 (1st Cir. 2012). In Widi, the First Circuit rejected as harmless a defendant’s claim

that unanimity was required where a single count charged the defendant with possession of

firearms found in two different parts of his home. In doing so, the court cautioned the

government:

       Our decisions do endorse the government’s position that a unanimity instruction would
       ordinarily not be necessary so long as the indictment charges possession of guns and
       ammunition “in one place at one time.” [footnote omitted]. But the quoted phrase is not
       itself a self-executing concept and ought not be read without regard to the facts developed
       at trial and the underlying issues that the phrase is meant to address.
          Case 1:18-cr-10176-LTS Document 65 Filed 11/26/18 Page 3 of 3



Id. See also United States v. Leahy, 473 F.3d 401, 410 (2007); United States v. Verrecchia, 196

F.3d 294, 298 (1st Cir. 1999). Cf. United States v. DeJohn, 368 F.3d 533 (6th Cir. 2004) (“The

fact-specific rule is that no unanimity instruction is required where multiple firearms charged in a

single count were discovered as part of the same transaction.”)

       While the government’s theory may be that that clip and firearm were possessed at the

same time, inclusion of both in the same count invites the jury to speculate about the

circumstances under which they were possessed.

                         DEFENDANT’S REQUEST FOR A HEARING

       Defendant requests a hearing on this motion.


                                                      JASON COBB
                                                      By his attorney,

                                                      /s/ Miriam Conrad

                                                      Miriam Conrad
                                                      B.B.O. # 550223
                                                      Federal Public Defender
                                                      51 Sleeper Street, 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061


                                  CERTIFICATE OF SERVICE
        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as nonregistered participants on November 26,
2018.
                                                      /s/ Miriam Conrad
                                                      Miriam Conrad
